GARRETT, J.,
specially concurring:
T 1 I concur. In my view, any other result in this case would be absurd.
1 2 However, I feel that I should say that I disagree with the decisions of other divisions of this court in Hernandez v. United Supermarkets of Oklahoma, Inc., 1994 OK CIV APP 122, 882 P.2d 84, and Allison v. City of El Reno, 1994 OK CIV APP 170, 894 P.2d 1133. I agree with the dissenting opinion of Judge Taylor in Allison.
T3 Also, I would hold that an offer to confess judgment is terminated when the other party rejects it. This court should not attempt to legislate an enlargement of matters covered by the statute by issuing a Judicial Decree.